Citation Nr: 9921958	
Decision Date: 08/05/99    Archive Date: 08/12/99

DOCKET NO.  97-29 011A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for bilateral hearing loss. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. Parakkal, Associate Counsel



INTRODUCTION

The veteran served in the Army from November 1942 to November 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1997 RO decision which denied the 
veteran's claim for service connection for bilateral hearing 
loss.

In an October 1997 VA Form 9, the veteran withdrew from 
appellate consideration his claim for service connection for 
burns of the hands.  As such, this matter is not before the 
Board.  38 C.F.R. § 20.204 (1998).


FINDING OF FACT

The veteran has not submitted competent evidence of a 
plausible claim for service connection for bilateral hearing 
loss. 


CONCLUSION OF LAW

The veteran's claim for service connection for bilateral 
hearing loss is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran had active service in the Army from November 1942 
to November 1945.  The veteran's discharge record shows that 
his military occupational specialty was that of an artificer.

The veteran's service medical records are not on file.  (In 
July 1997 and August 1998, the National Personnel Records 
Center (NPRC) indicated that they could not locate the 
veteran's service records and that they were apparently 
destroyed in the NPRC fire in 1973.  No secondary records of 
any service treatment could be found.)

The veteran underwent a VA audiological examination in May 
1997.  He reported he had bilateral hearing loss (which was 
worse in the right ear) since he was exposed to tank fire 
noise at close range during his period of active service.  On 
audiometric testing, he had pure tone thresholds of 15, 30, 
40, 55 and 75 decibels in the right ear, and 15, 25, 30, 75 
and 85 decibels in the left ear, at 500, 1,000, 2,000, 3,000 
and 4,000 Hertz, respectively.  His speech reception was 92 
percent and 80 percent correct in the right and left ears, 
respectively.  As for the right ear, it was concluded he had 
mild to profound sensorineural hearing loss at 1,000 to 8,000 
Hertz; and his word discrimination was deemed within normal 
limits.  As for the left ear, it was concluded he had mild to 
profound sensorineural hearing loss at 1,500 to 8,000 Hertz; 
and his word discrimination was deemed within normal limits.  
It was opined that the veteran was a candidate for a hearing 
aid but was ineligible for VA issuance of such. 

In his May 1997 application for service connection (VA Form 
21-526), the veteran asserted he had been exposed to heavy 
gunfire from 88s, during service.  He also related he had 
hearing loss since his discharge from service but had never 
sought treatment for such.

In a May 1997 statement, the veteran related that during 
service a shell landed right in front of him while he was 
riding in a jeep.  He said the shell created a large crater 
in the ground and that the jeep fell into the crater.  As a 
result of the explosion, he said, he lost his hearing for 
about a week.  In another incident, he related, an "88" was 
fired into a building he was in, and thereafter he was unable 
to hear for at least three weeks.  He related that he had 
hearing loss since he was discharged from the Army but never 
sought treatment for such until years later.  

In a May 1997 statement, [redacted], a retired 
Lieutenant Colonel in the Army, noted that in 1945, an 
artillery shell exploded in front of the veteran's vehicle, 
creating a large crater.  He said that the deafening sound of 
the explosion and the rumble of the ground alerted other 
members of the veteran's company who were quartered in a 
nearby building.  The veteran's vehicle was found, badly 
damaged, in the shell crater.  The veteran reportedly 
sustained minor injuries to his arms and hearing impairment 
in the explosion.  Mr. [redacted] noted that it took 3 or 4 
days for the ringing in the veteran's ears to subside and for 
him to regain his ability to hear.  It was noted that the 
aforementioned incident was never reported or made a matter 
of record but he felt that the veteran had a legitimate claim 
to compensation. 

During a July 1997 VA general medical examination, the 
veteran related he had a history of bilateral sensorineural 
hearing loss.  During service, he said, an artillery shell 
exploded just in front of the jeep he was riding in.  As a 
result of the blast, he said, he had temporary hearing loss 
for several days and ringing in his ears.  He said he had 
previously used a hearing aid in his right ear but stopped 
using it about 4 years ago as it did not fit well.  He 
reported that, except for his time in service, he worked as a 
self-employed dry cleaner from 1942 to 1992.

During a July 1997 VA audiometric examination, the veteran 
reported he did not hear well and that his hearing loss began 
while he was in the military.  He said an artillery shell had 
exploded in front of his vehicle.  He said he was momentarily 
blinded and his hands were burned; he also said his hearing 
was impaired and he had ringing in his ears for approximately 
two weeks after the explosion.  He reported no current 
tinnitus.  It was noted that the veteran was a dry cleaner by 
trade.  Audiometric testing revealed bilateral sensorineural 
hearing loss.

II.  Legal Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service incurrence 
will be presumed for certain chronic diseases, including 
sensorineural hearing loss, if manifest to a compensable 
degree within the year after active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000, and 4,000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

The veteran contends he has bilateral hearing loss which is 
attributable to his active service.  The threshold question 
to be answered is whether the veteran has met his initial 
burden of submitting evidence to show that his claim is well 
grounded, meaning plausible.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  If he has not 
done so, there is no VA duty to assist him in developing the 
claim, and the claim must be denied.  In order for a service 
connection claim to be well grounded, it must be supported by 
competent evidence of a current disability (medical evidence 
of a diagnosis), competent evidence of incurrence or 
aggravation of a disease or injury in service (medical 
evidence or, in some circumstances, lay evidence), and 
competent evidence showing causality between service and a 
current disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498 (1995).  Where the determinative issue 
involves a question of medical diagnosis or medical 
causation, competent medical evidence to the effect that the 
claim is plausible or possible is required to establish a 
well grounded claim.  Lay assertions of medical causation 
cannot constitute evidence to render a claim well grounded.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).

The veteran served on active duty from 1942 to 1945.  His 
service medical records are unavailable, having apparently 
destroyed in a fire at the NPRC.  There are no medical 
records of hearing loss during active duty or within the year 
after service (for a presumption of service incurrence).  The 
first post-service indication of any hearing loss is in 1997, 
over fifty years after his service discharge.  Specifically, 
VA audiometric testing performed in May and July 1997 
reflects that the veteran has a bilateral hearing loss 
disability for VA compensation purposes.  38 C.F.R. § 3.385.  

In order for a service connection claim to be well grounded, 
it must be supported by competent medical evidence showing 
causality between service and the current disability.  
Caluza, supra; Grivois v. Brown, 6 Vet. App. 136 (1994).  In 
the instant case, there is no medical evidence on file which 
links the veteran's current bilateral hearing loss with 
service.  The veteran's own statements and that of Mr. 
Sulkowski, which are to the general effect that the veteran 
has bilateral hearing loss as a result of combat noise 
exposure are acknowledged.  Even assuming the veteran did 
have combat service, pertinent law (38 U.S.C.A. § 1154(b)) 
only relaxes the standard of proof for showing the occurrence 
of a disease or injury in combat circumstances, it does not 
obviate the need for the presentation of competent medical 
evidence of a nexus between the current disability and 
service in order to establish a well grounded claim.  Caluza, 
supra.  The recent VA medical records contain the veteran's 
self-reported history of his hearing loss beginning in 
service, but such a mere transcription of a lay history is 
not competent medical evidence of causality for a well 
grounded claim.  LeShore v. Brown, 8 Vet.App. 406 (1995).

Absent competent medical evidence of causality between 
current hearing loss and service, the claim for service 
connection for bilateral hearing loss is implausible and must 
be denied as not well grounded.  38 U.S.C.A. § 5107(a); 
Caluza, supra.


ORDER

Service connection for bilateral hearing loss is denied.


		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

 

